DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sullivan et al (5,982,142).
Sullivan teaches an electrical circuit arrangement (Fig.2) for an energy storage system comprising a first electrochemical energy storage device E1 and a second electrochemical energy storage device E2, the electrical circuit arrangement comprising: - a circuit board (intrinsic) comprising at least one control unit 29; - a first terminal 12 for a voltage supply to electrical components of the circuit board by means of the first energy storage device; - a second terminal 8 for a voltage supply to electrical components of the circuit board by means of the second energy storage device E2, wherein an electrical connection  between the second terminal 8 and the control unit 29 comprises a filter circuit 22, a DC-DC converter (see Abstract) and a switching element (elements 1-4 as numbered in the prior art Fig.1) , wherein the filter circuit 22 electrically connectable to the DC-DC converter by means of the switching element (elements 1-4), whereby the control unit 29 is supplied with a voltage independently of the first energy storage device (isolation of the control circuit from the battery as recited in the Abstract).
Claims 2 and 3 are addressed by the use of 12 and 48 volt batteries in the disclosure (see col.2).
Claim 4 is addressed by the last line of the Abstract which recites the protection circuit including overload, reverse polarity and temperature protection.
Claim 5 only recites the mounting of elements on a printed circuit board as an intrinsic feature of modern electronic circuits.
Claims 6-8 recite intrinsic features that must be present in a filtered DC-DC converter arrangement and a common type of DC-DC converter in electric vehicles is a step down converter to lower the voltage from the propulsion battery to 12 volts for conventional vehicle systems such as turn signals and windshield wipers.
Method claim 9 is addressed by the protection functions recited in the last line of the Abstract, with overload being an intrinsic fault mode in a battery device.
Claim 10 only recites the use of the Sullivan device in several electric vehicle types or other loads, with usage of such loads not seen to involve any inventive step.
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN W JACKSON whose telephone number is (571)272-2051. The examiner can normally be reached M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SWJackson
August 25, 2022
/STEPHEN W JACKSON/Primary Examiner, Art Unit 2836